GIBSON, District Judge.
The complainant alleges infringement of its trade-mark and unfair competition, and has moved for a preliminary injunction.
 Despite the. fact that it made out a prima facie case by the evidence produced upon the hearing upon said motion, the court feels that the motion must be refused. The function of a preliminary injunction is to maintain the status quo, and a temporary injunction would have the opposite effect. If violations of plaintiff’s trade-mark exist, and continue, plaintiff' may recover damages therefor on final hearing (which the court will list for an early date in January next upon application therefor).